Citation Nr: 1036263	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  02-12 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for spinal disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran had active military service from January 1987 to 
September 1987.  

In March 2009, the Board of Veterans' Appeals (Board) granted 
service connection for a right knee disability, reopened a claim 
for service connection for a spinal disability, and remanded the 
reopened claim to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas for additional development.  

The issue on appeal is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.   


REMAND

The issue of entitlement to service connection for spinal 
disability was remanded by the Board in March 2009 for additional 
development, to include a VA orthopedic examination to determine 
whether the Veteran has a current spinal disability of the 
cervical, thoracic, and/or lumbar area of the spine that is 
etiologically related to his spinal injury in service.  

As noted in the March 2009 remand, February 1987 service 
treatment records indicate that the Veteran complained of low 
back pain after a fall.  The Veteran was diagnosed with a 
paraspinal muscle strain.  In his August 1987 separation 
examination, the Veteran self-reported that he experienced 
recurrent back pain.  The examiner noted in his summary that the 
Veteran had chronic back pain.

Post service, the Veteran underwent a VA examination in October 
1989 and complained of back pain.  The examiner diagnosed the 
Veteran with lumbago of the lumbosacral spine.

In February 1990, the Veteran underwent a VA x-ray examination 
and complained of back pain.  The examiner diagnosed the Veteran 
with partial lumbarization of the first sacral vertebra with 
early degenerative change.
Medical records dated in January 1995 from Dr. TEA indicate that 
the Veteran was injured at work and was diagnosed with lumbar 
discogenic syndrome, lumbar disc herniation, and a lumbosacral 
paraspinal muscular strain.  The injury was documented as injury 
sustained during employment with a water utility while changing a 
water meter.  The examiner stated that, as a result of the 
repetitive bending, stooping and digging activities, the Veteran 
developed back pain toward the end of his work shift.  An MRI 
revealed a disc herniation at L4-5.  According to Dr. TEA, the 
Veteran's prior medical history indicated that the Veteran 
sustained a low back injury from a fall while in the Navy, was 
treated on the ship, and the symptoms resolved.

In an October 2002 VA examination, the Veteran complained of pain 
in the low back.  The examiner diagnosed the Veteran with chronic 
back pain secondary to a previously diagnosed herniated nucleus 
pulposus, obesity, congenital sacralization of L5 and L6, and 
diffuse osteoarthritis of the lumbar spine.  The examiner stated 
that the Veteran's condition was not secondary to his military 
service.  He based his decision on the fact that the Veteran 
started having problems after he injured his back while at work.

In a November 2004 VA examination, the Veteran complained that 
during service he slipped on an icy floor, causing injury to his 
neck and entire spine.  The examiner stated the Veteran's neck 
condition was not related to the cervical pain while he was in 
the service.

In a July 2005 VA treatment record, the Veteran complained of 
continuing back pain.  The examiner diagnosed the Veteran with 
known degenerative joint disease of the spine with congenital 
lumbarization of the first lumbar segment.

In September 2007, the Veteran underwent a VA examination and 
complained of back problems.  It was noted that he was diagnosed 
in service with a paraspinal muscle strain of the low back.  He 
stated that he had intermittent pain in the mid upper back, 
radiating to the thoracic spine.  He had a job-related injury 
during which he was diagnosed with herniated nucleus pulposus of 
the lumbar spine.  
X-ray studies of the thoracic spine indicated moderate mid and 
lower thoracic disk disease.  The examiner diagnosed degenerative 
disc disease of the thoracolumbar spine without radiculopathy.  
The examiner stated that the Veteran's current thoracic spine 
condition was less likely than not related to his service.  It 
seemed to be that the complaint was most related to his thoracic 
spine during his military service.  The examiner said that the 
Veteran's service treatment records showed lower back problems.  
During the examination, the Veteran did not relate a lower back 
problem and concentrated more on his thoracic rather than the 
lumbar spine.

In a September 2007 VA addendum, the examiner stated that the 
Veteran's present low back condition of degenerative disc disease 
of the lumbosacral spine was at least as likely as not related to 
his injury in 1987 with a history of a fall while in the Navy.

The March 2009 Board remand instructed the RO/AMC to have an 
orthopedist review the claims folder and provide an opinion, with 
an examination if considered warranted, on the nature and 
etiology of any spinal disability of the cervical, thoracic, and 
lumbar areas of the spine.  The reviewer/examiner was to identify 
and explain the medical basis for each conclusion with reference 
to the evidence of record.

According to an April 2009 statement from Dr. TEA, MRI findings 
of the lumbar spine in 2005 and 2007, which showed disc bulging 
and desiccation at L5-S1, could be consistent with the injury 
sustained in 1987.  It was Dr. TEA's medical opinion that the 
Veteran's current back symptomatology could be attributed to his 
1987 service injury.

A VA examination was conducted in December 2009 in which it was 
concluded, after review of the claims files and examination of 
the Veteran, that the Veteran's low back injury was rated under 
worker compensation for injury the Veteran received while 
employed in the private sector and that there was no indication 
that the Veteran's cervical pain was related to his service back 
injury.

The Board notes that there is no indication in the record that 
the claims folder was reviewed by an orthopedist, as directed by 
the Board remand; in fact, it is unclear if the examiner who saw 
the Veteran in December 2009 is a physician.  Moreover, the 
December 2009 opinion does not refer to all areas of the spine, 
as the thoracic area is not discussed.  Additionally, there is 
very little explanation for the opinion provided.  With respect 
to the April 2009 statement from Dr. TEA, the Board notes that 
this opinion contradicts Dr. TEA's January 1995 records, in which 
it was reported that the Veteran's prior medical history 
indicated that the Veteran sustained a low back injury from a 
fall while in the Navy and was treated on the ship with 
resolution of his symptoms.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the terms 
of a remand, another remand for corrective action is required.  
Stegall v. West, 11 Vet. App. 268 (1998).  As indicated above, 
the Board finds that the RO did not adequately comply with the 
terms of the Board's March 2009 remand.  Id.  

Based on the above, the issue on appeal is REMANDED for the 
following actions:

1.  The RO/AMC must request that the 
Veteran provide the names, addresses, and 
dates of treatment of any health care 
providers, both VA and non-VA, who have 
treated him for a spinal disability since 
December 2009, the date of the most recent 
medical evidence on file.  After securing 
any necessary authorization, the RO/AMC 
must attempt to obtain copies of any 
pertinent treatment records identified by 
the Veteran that have not been previously 
secured.  If VA is unsuccessful in 
obtaining any medical records identified by 
the Veteran, it must inform the Veteran of 
this and provide him an opportunity to 
submit copies of the outstanding medical 
records.  

2.  Dr. TEA will be contacted and asked to 
provide any additional evidence or opinion 
relevant to whether the Veteran currently 
has a spinal disability due to service 
injury, to include an explanation 
reconciling his January 1995 records with 
his April 2009 opinion.

3.  After the completion of #1 above, the 
RO/AMC will have an orthopedist review the 
claims files and provide an opinion on 
whether the Veteran currently has a 
disability of the cervical, thoracic, 
and/or lumbar area of the spine as a 
result of service injury.  The 
orthopedist's opinion must include a 
discussion of the significance of the 
Veteran's postservice work injury of the 
spine.  The claims folder, including all 
medical records obtained, and a copy of 
this remand, will be reviewed prior to an 
opinion.  The reviewer must acknowledge 
receipt and review of the claims folder, 
the medical records obtained, and a copy 
of this remand.  In all conclusions, the 
opinion must identify and explain the 
medical basis or bases, with 
identification of the evidence of record.  
If the examiner is unable to render an 
opinion without resort to speculation, he 
or she must so state.  The report prepared 
must be typed.  
		
If the reviewer responds to the above 
inquiry that he/she cannot so opine 
without resort to speculation, the AMC/RO 
will attempt to clarify whether there is 
evidence that must be obtained in order 
to render the opinion non-speculative and 
to obtain such evidence.  

4.  After the above has been completed, the 
RO/AMC will review the claims files and 
ensure that all of the foregoing development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  

5.  Thereafter, the RO/AMC will consider 
all of the evidence of record and 
readjudicate the Veteran's claim for service 
connection for a spinal disability.  If the 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case ("SSOC").  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to 
comply with all due process considerations.  

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  The RO and the Veteran are 
advised that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the appellate 
courts.  It has been held that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).



As this claim has been in appellate status for a number of 
years, it must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


